                  Case 3:19-cv-03309-JD Document 144 Filed 04/27/21 Page 1 of 1
                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     SARAH BUMPUS, et al.,                                          3:19cv03309JD
                                                       )   Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE
 6   REALOGY HOLDINGS CORP., et al.                    )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, Allison Parr                             , an active member in good standing of the bar of
 9   New York Supreme Court , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs Sarah Bumpus et al.,       in the
                                                                Sabita J. Soneji
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1828 L St NW, Suite 1000                              1970 Broadway Suite 1070
14    Washington, DC 20036                                  Oakland, CA 94612
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 973-0900                                        (510) 254-6808
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    aparr@tzlegal.com                                     ssoneji@tzlegal.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5653928      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/27/21                                                 Allison Parr
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Allison Parr                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication              local co-counsel
                                                                        cation with, loc
27   designated in the application will constitute notice to the party.

28   Dated: April 28, 2021
                                                                 UNITED
                                                                      D STATES DISTR
                                                                               DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
